internal_revenue_service department of the treasury index number and 79-dollar_figure washington dc number release date person to contact telephone number refer reply to cc tege-plr-118030-99 date date in re legend company insurer x dear mr this letter is in response to a request submitted on the behalf of company by its authorized representatives for rulings concerning company’s group term life_insurance program company provides basic group term life_insurance on the lives of eligible non- union employees in the amount of of annual compensation at no cost to the employee in addition an eligible_employee may purchase supplemental coverage on his or her life as well as insurance on the lives of the employee’s children and spouse the supplemental coverage on the lives of the employees is paid for entirely by the employees on an after-tax basis in the past the premiums charged to the employees for the coverage made no distinction between smoking employees and non- smoking employees in an effort to improve the fairness and actuarial soundness of the supplemental coverage for its employees company has established a new supplemental plan under the new plan the premium rates charged to the employees are segregated between smokers and non-smokers for all age groups the premium charged to smokers are the same as or more than the premium rates of table i effective generally date of sec_1_79-3 of the income_tax regulations for all age groups the premium charged to non-smokers are the same as or less than the table i premium rates employees may purchase coverage of one-to- five times earnings not to exceed a specified amount some employees may continue to purchase a reduced_amount of coverage after retirement for the remaining terminated employees the full amount of the supplemental coverage may be continued plr-118030-99 for months after termination the coverages for both the basic and the supplemental insurance are purchased from insurer x the information submitted evidences that the rate structure for the supplemental life coverage is self-supporting and is not subsidized by the basic life coverage the premium rates for the supplemental coverage were determined separately and independently of the premium rates for the basic coverage and the finances of the supplemental and basic coverages will be accounted for separately and independently for example the experience rating for each of the plans is separately developed based on historical mortality interest_income administrative expenses and similar factors reserves are not shifted between policies no premium loading expenses allocable to one plan are included in the premiums of the other plan and the dividend and rate credits attributable to each of the plans are determined separately from each other based on independent retrospective adjustments the information submitted also evidences that the premiums charged to smokers and those charged to non- smokers were developed separately from each other and are self-supporting for example separate estimated claim rates were calculated for each class in the future the premium rates for each class will be evaluated and adjusted separately no premium loadings reserves or experience credits will be shifted from one class to another company now wishes to elect to treat as separate policies for purposes of sec_79 of the internal_revenue_code the coverage under the basic policy the coverage provided to smokers under the supplemental policy and the coverage provided to nonsmokers under the supplemental policy in addition to group-term_life_insurance coverage on their own lives employees of company may also purchase life_insurance coverage on the lives of their spouses and children the coverage purchased from insurer x is paid for entirely by the employee on an after-tax basis coverage may be purchased on children in the face amounts of dollar_figure per child for a flat premium amount per month coverage may be purchased on a spouse in the face_amount of dollar_figure dollar_figure dollar_figure or dollar_figure at the same rates using the spouse’s age as coverage purchased on the lives of employees although the policies are available to company’s employees because of their employment relationship the taxpayer represents that the particular rates established by insurer x for company’s employees are not a product of the employment relationship between company and its employees rather company represents that the rates for the spousal insurance coverage perfectly reflect the market_value of obtaining supplemental insurance coverage under a group contract with all of its benefits and limitations company requests rulings that the life_insurance coverage on the spouses and children does not result in income to the employees law and analysis plr-118030-99 insurance coverage on the lives of the employees the taxation of employer-provided group term_insurance on the life of an employee is governed by sec_79 of the code assuming a group term plan meets the non-discrimination requirements of sec_79 dollar_figure of such coverage is excludable from the each employee’s income for coverage above dollar_figure sec_79 requires an employee to include in income an amount equal to the cost of life_insurance provided under a policy carried directly or indirectly by his or her employer less any amounts paid_by the employee toward the purchase of such insurance sec_79 requires the cost of the insurance to be computed by using the uniform premiums prescribed in table i of the sec_79 regulations sec_1_79-1 of the regulations sets forth the conditions that must be met before a policy of life_insurance will be considered group term life_insurance for purposes of sec_79 of the code the condition relevant to this ruling_request is that the life_insurance be provided under a policy carried_directly_or_indirectly_by_the_employer sec_1_79-1 of the regulations the meaning of the term policy for purposes of sec_79 of the code is found in sec_1_79-0 under that definition the term policy includes two or more obligations of an insurer or its affiliates that are sold in conjunction obligations that are offered or available to members of a group_of_employees are sold in conjunction if they are offered or available because of the employment relationship these obligations of the same insurer are aggregated despite actuarial sufficiency of the premiums charged for each obligation and even if the obligations are contained in separate documents the regulations however allow an employer to elect to treat two or more obligations each of which provides no permanent benefits as separate policies if the premiums are properly allocated among such policies thus an employer may have more than one policy however each policy must be tested separately to determine if it is carried_directly_or_indirectly_by_the_employer if a policy is not carried_directly_or_indirectly_by_the_employer no income will be imputed to an employee under sec_79 of the code on account of the insurance provided under that policy the definition of the phrase carried_directly_or_indirectly_by_the_employer is also found in sec_1_79-0 under that definition a policy of life_insurance is carried_directly_or_indirectly_by_the_employer if a the employer pays any part of the cost of the life_insurance directly or through another person or b the employer or two or more employers arrange for payment of the cost of the life_insurance by their employees and charge at least plr-118030-99 one employee less than the cost of his or her insurance as determined under table i and at least one more than the cost of his or her insurance determined in the same way applying the above rules to the company’s group term life_insurance plan covering the lives of the employees the basic and the supplemental insurance are available to the company’s employees because of the employment relationship in addition both the basic and the supplemental insurance are purchased from the same insurer therefore all obligations contained in the basic and the supplemental plan will be treated as a single policy for purposes of sec_79 unless the company meets the conditions to elect to treat such obligations as separate policies because neither the basic nor the supplemental coverage contains permanent benefits the only requirement for electing separate treatment is that the premiums be properly allocated based on the representations made we conclude that the insurance premiums are properly allocated between the coverage provided under the basic policy and that provided under the supplemental policy so that the company may elect to treat the basic coverage as a separate policy for purposes of sec_79 of the code because the company pays the cost of the basic insurance coverage the life_insurance provided under the basic plan is within the definition of carried_directly_or_indirectly_by_the_employer based on the representations made we also conclude that the premiums charged for the supplemental coverage are not financed by the employer and are properly allocated between the insurance for the smokers and the insurance for the nonsmokers furthermore we conclude that coverage provided to the smokers is a obligation of an insurer as that term is used in the definition of policy as is the coverage provided to the nonsmokers because the premiums charged for these obligations are properly allocated the company may elect to treat each of these obligations as a separate policy for determining whether the insurance is within the definition of carried_directly_or_indirectly_by_the_employer applying that definition to the submitted schedules of premiums to be charged to smokers and nonsmokers we conclude that neither the smokers’ coverage nor the nonsmokers’ coverage is carried_directly_or_indirectly_by_the_employer for purposes of sec_79 of the code accordingly only the group term life_insurance provided through the company’s basic policy will be subject_to the inclusion rules of sec_79 insurance coverage on the lives of spouses and children sec_61 of the code generally provides that gross_income means all income from whatever source derived including compensation_for services fees commissions fringe_benefits and similar items sec_1_61-21 provides that a fringe benefit provided in_connection_with_the_performance_of_services shall be plr-118030-99 considered to have been provided as compensation_for such services in general an employee must include in gross_income the amount by which the fair_market_value of the fringe benefit exceeds the sum of i the amount if any paid for the benefit by or on behalf of the recipient and ii the amount if any specifically excluded from gross_income by some other section of subtitle a of the code sec_1_61-21 the fair_market_value of a fringe benefit is the amount that an individual would have to pay for the particular fringe benefit in an arm’s length transaction sec_1 b special rules apply when the fringe benefit provided to the employee is group term life_insurance for group term life_insurance on the life of an individual other than an employee such as the spouse or dependent of the employee provided in_connection_with_the_performance_of_services by the employee sec_1_61-1 of the regulations states that the cost of the insurance is includible in the gross_income of the employee the cost of dependent group term life_insurance must be determined under table i of sec_1_79-3 of the regulations the uniform premium rates in table i are based on average costs for employer-provided group_life_insurance however the cost of employer-provided dependent group term life_insurance is not includible in gross_income to the extent such cost is paid_by the employee on an after-tax basis thus the amount includible in income is the cost as determined under table i less the amount_paid for the insurance by the employee nothing is includible however if such amount is de_minimis see notice_89_110 1989_2_cb_447 the taxpayer asserts that the specific rule provided in sec_1 d ii b that governs the tax treatment of dependent group term life_insurance does not apply to the spousal insurance coverage provided under company’s plan the taxpayer asserts that because the spousal insurance coverage does not satisfy the requirement in sec_79 that the policy be carried_directly_or_indirectly_by_the_employer it does not constitute group term life_insurance within the meaning of sec_1_79-0 because the specific rule in sec_1_61-1 expressly applies to group term life_insurance and the spousal coverage is not group- term life_insurance the taxpayer contends that the more general_rule at sec_1_61-21 applies requiring that an employee include in gross_income the amount by which the fair_market_value of the fringe benefit exceeds the sum of i the amount if any paid for the benefit by or on behalf of the recipient and ii the amount if any specifically excluded from gross_income by some other section of subtitle a of the code insofar as the employees pay fair_market_value for the spousal insurance coverage the taxpayer asserts that such coverage results in no income to the employees we disagree with the taxpayer’s assertion that the spousal coverage does not constitute group term life_insurance because it fails to satisfy the requirement in sec_79 that the insurance be carried_directly_or_indirectly_by_the_employer we plr-118030-99 conclude that the phrase group term life_insurance as used in sec_1_61-2 should be interpreted in accordance with its plain meaning ie term_insurance provided to a group the spousal coverage is clearly term_insurance and the taxpayer concedes that it is provided to company’s employees a group by virtue of their employment relationship we base our conclusion on the legislative_history of sec_79 and on the fact that the sec_79 regulations expressly state that the provisions in sec_79 apply only for purposes of sec_79 prior to enactment of sec_79 treasury regulations provided that an employee was not required to include in income the cost of group term life_insurance provided by an employer on the employee’s life the treasury’s administrative position was apparently grounded on a combination of policy factors such as encouragement of the socially desirable group protection of a deceased employee’s family and the fact that such protection was not usually very extensive or expensive see 56_tc_1261 in enacting sec_79 congress in effect revoked the prior administrative exclusion of this type of compensation beyond the cost of dollar_figure protection while at the same time providing a precise statutory exclusion for such cost up to that amount the enactment of sec_79 was not intended to affect the taxation of other types of insurance provided to employees by their employers h rept no 88th cong 1st sess c b part unless excluded by sec_79 all other variations from employee group-term_life_insurance are to be treated for what they are - compensation within the meaning of sec_61 enright supra at p thus the purpose of sec_79 was not to define group term life_insurance instead sec_79 was enacted to carve out a limited exclusion for a specific type and amount of group term life_insurance that is not subject_to taxation while at the same time clarifying that all other group term life_insurance not meeting the requirements of sec_79 is to be included in compensation moreover the application of the provisions in sec_79 and its implementing regulations is expressly limited for purposes of sec_79 and the sec_79 regulations only for example sec_1_79-0 states that the definitions in that section including the definition of carried_directly_or_indirectly_by_the_employer apply for purposes of sec_79 this section and sec_1_79-1 sec_1_79-2 and sec_1_79-3 similarly sec_1_79-1 which states the general requirements for group term life_insurance provides that l ife insurance is not group-term_life_insurance for purposes of sec_79 unless it meets the following conditions emphasis added finally sec_1_79-3 expressly provides an amount equal to the cost of group-term_life_insurance on the life of the spouse or other family_member of the employee which is provided under a policy of group-term_life_insurance carried directly or indirectly by his employer is not subject_to the provisions of sec_79 since it is not on the life of the employee see paragraph d ii b of sec_1_61-2 for rules regarding the tax treatment of such insurance see also sec_1_79-1 providing that sec_61 plr-118030-99 and the regulations thereunder provide rules relating to life_insurance not meeting the requirements of sec_79 because it is on the life of a non-employee such as an employee’s spouse accordingly we conclude that sec_1_61-2 applies to company’s spousal insurance coverage such that an employee purchasing such insurance must include in income an amount equal to the difference between the cost of the spousal coverage as determined under sec_1_79-3 and the amount_paid by the employee for the insurance the taxpayer also requests a ruling that the group term life_insurance provided to employees on the lives of their children and paid for entirely by the employees does not result in income to the employees under sec_1_61-2 or is excludable as a de_minimis_fringe benefit under sec_132 the premium rate for coverage in the face_amount of dollar_figure per child paid entirely by the employees is a flat rate regardless of the number of children some employees with fewer children pay more than the uniform rates in table i of sec_1_79-3 and some employees with more children pay less than the uniform rates as set forth below those employees who pay more than the uniform rates in table i of sec_1_79-3 will have no income however for those employees who pay less than the uniform rates we decline to issue a broad ruling on whether the insurance coverage qualifies as a de_minimis_fringe as this is essentially an issue of fact and the value of the dependent coverage received will be different for each individual employee depending on the number of children covered however we offer the following guidance on how the taxpayer can determine whether the coverage will result in income to its employees sec_132 of the code defines the term de_minimis_fringe as any property or service the value of which is after taking into account the frequency with which similar fringes are provided by the employer to the employer’s employees so small as to make accounting for it unreasonable or administratively impracticable generally the frequency with which similar fringes are provided by the employer to the employer’s employees is determined by reference to the frequency with which the employer provides the fringes to each individual employee sec_1_132-6 pursuant to notice_89_110 1989_2_cb_447 if the face_amount of employer- provided group term life_insurance payable on the death of a spouse or dependent of an employee does not exceed dollar_figure such insurance shall be deemed to be a de sec_1_132-6 provides that the cost of employer-provided group term life_insurance on the life of the spouse or dependent of an employee is not excludible from gross_income as a de_minimis_fringe however the effective date of this provision as it relates to such insurance has been postponed until further notice plr-118030-99 minimis fringe benefit under sec_132 in determining whether employer-provided dependent group term life_insurance with a higher face_amount is a de_minimis_fringe benefit only the excess if any of the cost of such insurance over the amount_paid for the insurance by the employee on an after-tax basis shall be taken into account the cost of the insurance shall be determined under sec_1_79-3 in the instant case the dependent coverage has a face_amount of dollar_figure per child the employees all pay the same flat rate for such coverage regardless of the number of children covered inasmuch as the amount of the insurance exceeds dollar_figure in determining whether the dependent coverage is a de_minimis_fringe benefit the taxpayer must consider the excess if any of the cost of such insurance to each employee over the amount_paid for the insurance by each employee on an after-tax basis using this approach those employees who pay more than the cost of the uniform rates in table i of sec_1_79-3 will have no income ruling sec_1 company may elect for purposes of sec_79 of the code to treat the group term life_insurance provided to its employees under its basic policy as a separate policy from its supplemental policy company may elect for purposes of sec_79 of the code to treat the life_insurance offered to its smoking employees as a separate policy from the insurance offered to its nonsmoking employees as a result no income will be imputed to the company's employees because of the supplemental coverage the difference between the cost of the spousal coverage as determined under sec_1_79-3 and the amount_paid by an employee for the insurance is includible in the employee’s gross_income in determining whether the dependent coverage is a de_minimis_fringe benefit the taxpayer must consider the excess if any of the cost of such insurance to each employee over the amount_paid for the insurance by each employee on an after- tax basis no ruling has been requested and no opinion is expressed as to whether the company's basic coverage qualifies under sec_79 of the code moreover no opinion is expressed as to the tax treatment of the transaction under the provisions of any other section of the code or to the tax effects resulting from the transaction which are not specifically covered by the above rulings a copy of this letter should be attached to the company's next federal_income_tax return a copy is provided for that purpose plr-118030-99 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james l brokaw chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt and government entities enclosures copy for sec_6110 purposes copy of this letter
